Exhibit (10)(a)
FORM OF INDEMNIFICATION AGREEMENT
This Indemnification Agreement (“Agreement”) is made as of the  _____  day of
                     , by                       and between The Gorman-Rupp
Company, an Ohio corporation (the “Company”), and                       (the
“Indemnitee”), a Director and an officer of the Company.
RECITALS
A. The Indemnitee is presently serving as a Director and an officer of the
Company and the Company desires the Indemnitee to continue in those capacities.
The Indemnitee is willing, subject to certain conditions, including, without
limitation, the execution and performance of this Agreement by the Company, to
continue in those capacities.
B. In addition to the indemnification to which the Indemnitee is entitled under
the Regulations of the Company, as amended (the “Regulations”), the Company has
obtained, at its sole expense, insurance protecting the Company and its officers
and Directors, including the Indemnitee, against certain losses arising out of
actual or threatened actions, suits or proceedings to which such persons may be
made or threatened to be made parties. However, as a result of circumstances
having no relation to, and beyond the control of, the Company and the
Indemnitee, the scope of that insurance has, from time to time, been reduced,
and may be further reduced, and there can be no assurance of the continuation or
renewal of that insurance.
Accordingly, and in order to induce the Indemnitee to continue to serve in his
present capacities, the Company and the Indemnitee agree as follows:
1. CONTINUED SERVICE. The Indemnitee shall continue to serve at the will of the
Company as a Director and an officer of the Company so long as he is duly
elected and qualified in accordance with the Regulations or until he resigns in
writing in accordance with applicable law.
2. INITIAL INDEMNITY. (a) The Company shall indemnify the Indemnitee if or when
he is a party or is threatened to be made a party to any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or
investigative (other than an action by or in the right of the Company), by
reason of the fact that he is or was a Director or an officer of the Company or
is or was serving at the request of the Company as a director, trustee, officer,
employee, member, manager or agent of another corporation, domestic or foreign,
nonprofit or for profit, a limited liability company, or a partnership, joint
venture, trust or other enterprise, or by reason of any action alleged to have
been taken or omitted in any such capacity, against any and all costs, charges,
expenses (including, without limitation, fees and expenses of attorneys and/or
others; all such costs, charges and expenses being herein jointly referred to as
“Expenses”), judgments, fines and amounts paid in settlement, actually and
reasonably incurred by the Indemnitee in connection therewith including any
appeal of or from any judgment or decision, unless it is proved by clear and
convincing evidence in a court of competent jurisdiction that the Indemnitee’s
action or failure to act involved an act or omission undertaken with deliberate
intent to cause injury to the Company or undertaken with reckless disregard for
the best interests of the Company. In addition, with respect to any criminal
action or proceeding, indemnification hereunder shall be made only if the
Indemnitee had no reasonable cause to believe his conduct was unlawful. The
termination of any action, suit or proceeding by judgment, order, settlement or
conviction, or upon a plea of “nolo contendere” or its equivalent, shall not, of
itself, create a presumption that the Indemnitee did not satisfy the foregoing
standard of conduct to the extent applicable thereto.

 

25



--------------------------------------------------------------------------------



 



(b) The Company shall indemnify the Indemnitee if or when he is a party or is
threatened to be made a party to any threatened, pending or completed action,
suit or proceeding by or in the right of the Company to procure a judgment in
its favor, by reason of the fact that the Indemnitee is or was a Director or an
officer of the Company or is or was serving at the request of the Company as a
director, trustee, officer, employee, member, manager or agent of another
corporation, domestic or foreign, nonprofit or for profit, a limited liability
company, or a partnership, joint venture, trust or other enterprise, against any
and all Expenses actually and reasonably incurred by the Indemnitee in
connection with the defense or settlement thereof or any appeal of or from any
judgment or decision, unless it is proved by clear and convincing evidence in a
court of competent jurisdiction that the Indemnitee’s action or failure to act
involved an act or omission undertaken with deliberate intent to cause injury to
the Company or undertaken with reckless disregard for the best interests of the
Company, except that no indemnification shall be made in respect of any action
or suit in which the only liability asserted against the Indemnitee is pursuant
to Section 1701.95 of the Ohio Revised Code (the “ORC”).
(c) Any indemnification under Section 2(a) or 2(b) (unless ordered by a court)
shall be made by the Company only as authorized in the specific case upon a
determination that indemnification of the Indemnitee is proper in the
circumstances because he has met the applicable standard of conduct set forth in
Section 2(a) or 2(b). Such authorization shall be made (i) by the Directors of
the Company (the “Board”) by a majority vote of a quorum consisting of Directors
who were not and are not parties to or threatened with such action, suit or
proceeding, or (ii) if such a quorum of disinterested Directors is not available
or if a majority of such quorum so directs, in a written opinion by independent
legal counsel (designated for such purpose by the Board) which shall not be an
attorney, or a firm having associated with it an attorney, who has been retained
by or who has performed services for the Company, or any person to be
indemnified, within the five years preceding such determination, or (iii) by the
shareholders of the Company (the “Shareholders”), or (iv) by the court in which
such action, suit or proceeding was brought.
(d) To the extent that the Indemnitee has been successful on the merits or
otherwise, including, without limitation, the dismissal of an action without
prejudice, in defense of any action, suit or proceeding referred to in Section
2(a) or 2(b), or in defense of any claim, issue or matter therein, he shall be
indemnified against Expenses actually and reasonably incurred by him in
connection therewith. Expenses actually and reasonably incurred by the
Indemnitee in defending any such action, suit or proceeding shall be paid by the
Company as they are incurred in advance of the final disposition of such action,
suit or proceeding under the procedure set forth in Section 4(b) hereof.
(e) For purposes of this Agreement, references to “other enterprises” shall
include employee benefit plans; references to “fines” shall include any excise
taxes assessed on the Indemnitee with respect to any employee benefit plan;
references to “serving at the request of the Company” shall include any service
as a director, officer, employee or agent of the Company which imposes duties
on, or involve services by, the Indemnitee with respect to an employee benefit
plan, its participants or beneficiaries; references to the masculine shall
include the feminine; and references to the singular shall include the plural
and vice versa.

 

26



--------------------------------------------------------------------------------



 



3. ADDITIONAL INDEMNIFICATION. Pursuant to Section 1701.13(E) (6) of the ORC,
without limiting any right which the Indemnitee may have pursuant to Section 2
hereof or any other provision of this Agreement or the Articles of
Incorporation, as amended, of the Company (the Articles), the Regulations, the
ORC, any policy of insurance, or otherwise, but subject to any limitation on the
maximum permissible indemnity which may exist under applicable law at the time
of any request for indemnity hereunder and subject to the following provisions
of this Section 3, the Company shall indemnify the Indemnitee against any amount
which he is or becomes obligated to pay relating to or arising out of any claim
made against him because of any act, failure to act or neglect or breach of
duty, including any actual or alleged error, misstatement or misleading
statement, which he commits, suffers, permits or acquiesces in while acting in
his capacity as a Director or an officer of the Company. The payments which the
Company is obligated to make pursuant to this Section 3 shall include, without
limitation, judgments, fines and amounts paid in settlement and any and all
Expenses actually and reasonably incurred by the Indemnitee in connection
therewith including any appeal of or from any judgment or decision; provided,
however, that the Company shall not be obligated under this Section 3 to make
any payment in connection with any claim against the Indemnitee:
(a) to the extent of any fine or similar governmental imposition which the
Company is prohibited by applicable law from paying which results from a final,
nonappealable order; or
(b) to the extent based upon or attributable to the Indemnitee having actually
realized a personal gain or profit to which he was not legally entitled,
including, without limitation, profit from the purchase and sale by the
Indemnitee of equity securities of the Company which are recoverable by the
Company pursuant to Section 16(b) of the Securities Exchange Act of 1934, or
profit arising from transactions in publicly traded securities of the Company
which were effected by the Indemnitee in violation of Section 10(b) of the
Securities Exchange Act of 1934, or Rule 10b-5 promulgated thereunder.
A determination as to whether the Indemnitee shall be entitled to
indemnification under this Section 3 shall be made in accordance with Section
4(a) hereof. Expenses incurred by the Indemnitee in defending any claim to which
this Section 3 applies shall be paid by the Company as they are actually and
reasonably incurred in advance of the final disposition of such claim under the
procedure set forth in Section 4(b) hereof.
4. CERTAIN PROCEDURES RELATING TO INDEMNIFICATION. (a) For purposes of pursuing
his rights to indemnification under Section 3 hereof, the Indemnitee shall
(i) submit to the Board a sworn statement of request for indemnification
substantially in the form of Exhibit 1 attached hereto and made a part hereof
(the “Indemnification Statement”) averring that he is entitled to
indemnification hereunder; and (ii) present to the Company reasonable evidence
of all amounts for which indemnification is requested. Submission of an
Indemnification Statement to the Board shall create a presumption that the
Indemnitee is entitled to indemnification hereunder, and the Company shall,
within sixty (60) calendar days after submission of the Indemnification
Statement, make the payments requested in the Indemnification Statement to or
for the benefit of the Indemnitee, unless (i) within such 60-calendar-day period
the Board shall resolve by vote of a majority of the Directors at a meeting at
which a quorum is present that the Indemnitee is not entitled to indemnification
under Section 3 hereof, (ii) such vote shall be based upon clear and convincing
evidence (sufficient to rebut the foregoing presumption) and (iii) the
Indemnitee shall have received within such period notice in writing of such
vote, which notice shall disclose with particularity the evidence upon which the
vote is based. The foregoing notice shall be sworn to by all persons who
participated in the vote and voted to deny indemnification. The provisions of
this Section 4(a) are intended to be procedural only and shall not affect the
right of the Indemnitee to indemnification under Section 3 of this Agreement so
long as the Indemnitee follows the prescribed procedure, and any determination
by the Board that the Indemnitee is not entitled to indemnification and any
failure to make the payments requested in the Indemnification Statement shall be
subject to judicial review by any court of competent jurisdiction.

 

27



--------------------------------------------------------------------------------



 



(b) For purposes of obtaining payments of Expenses in advance of final
disposition pursuant to the second sentence of Section 2(d) or the last sentence
of Section 3 hereof, the Indemnitee shall submit to the Company a sworn request
for advancement of Expenses substantially in the form of Exhibit 2 attached
hereto and made a part hereof (the “Undertaking”), averring that he has
reasonably incurred actual Expenses in defending an action, suit or proceeding
referred to in Section 2(a) or 2(b) or any claim referred to in Section 3, or
pursuant to Section 7 hereof. Unless at the time of the Indemnitee’s act or
omission at issue, the Articles or Regulations of the Company prohibit such
advances by specific reference to ORC Section 1701.13(E) (5) (a) and unless the
only liability asserted against the Indemnitee in the subject action, suit or
proceeding is pursuant to ORC Section 1701.95, the Indemnitee shall be eligible
to execute Part A of the Undertaking by which he undertakes to (a) repay such
amount if it is proved by clear and convincing evidence in a court of competent
jurisdiction that the Indemnitee’s action or failure to act involved an act or
omission undertaken with deliberate intent to cause injury to the Company or
undertaken with reckless disregard for the best interests of the Company and
(b) reasonably cooperate with the Company concerning the action, suit,
proceeding or claim. In all cases, the Indemnitee shall be eligible to execute
Part B of the Undertaking by which he undertakes to repay such amount if it
ultimately is determined that he is not entitled to be indemnified by the
Company under this Agreement or otherwise. In the event that the Indemnitee is
eligible to and does execute both Part A and Part B of the Undertaking, the
Expenses which are paid by the Company pursuant thereto shall be required to be
repaid by the Indemnitee only if he is required to do so under the terms of both
Part A and Part B of the Undertaking. Upon receipt of the Undertaking, the
Company shall thereafter promptly pay such Expenses of the Indemnitee as are
noticed to the Company in writing and in reasonable detail arising out of the
matter described in the Undertaking. No security shall be required in connection
with any Undertaking.
5. LIMITATION ON INDEMNITY. Notwithstanding anything contained herein to the
contrary, the Company shall not be required hereby to indemnify the Indemnitee
with respect to any action, suit or proceeding that was initiated by the
Indemnitee unless (i) such action, suit or proceeding was initiated by the
Indemnitee to enforce any rights to indemnification arising hereunder and such
person shall have been formally adjudged to be entitled to indemnity by reason
hereof, (ii) authorized by another agreement to which the Company is a party
whether heretofore or hereafter entered or (iii) otherwise ordered by the court
in which the suit was brought.
6. SUBROGATION; DUPLICATION OF PAYMENTS. (a) In the event of payment under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of the Indemnitee, who shall execute all papers
required and shall do everything that may be necessary to secure such rights,
including the execution of such documents necessary to enable the Company
effectively to bring suit to enforce such rights.
(b) The Company shall not be liable under this Agreement to make any payment in
connection with any claim made against the Indemnitee to the extent the
Indemnitee has actually received payment (under any insurance policy, the
Company’s Regulations or otherwise) of the amounts otherwise payable hereunder.

 

28



--------------------------------------------------------------------------------



 



7. FEES AND EXPENSES OF ENFORCEMENT. It is the intent of the Company that the
Indemnitee not be required to incur the expenses associated with the enforcement
of his rights under this Agreement by litigation or other legal action because
the cost and expense thereof would substantially detract from the benefits
intended to be extended to the Indemnitee hereunder. Accordingly, if it should
appear to the Indemnitee that the Company has failed to comply with any of its
obligations under this Agreement or in the event that the Company or any other
person takes any action to declare this Agreement void or unenforceable, or
institutes any action, suit or proceeding to deny, or to recover from, the
Indemnitee the benefits intended to be provided to the Indemnitee hereunder, the
Company irrevocably authorizes the Indemnitee from time to time to retain
counsel of his choice, at the expense of the Company as hereafter provided, to
represent the Indemnitee in connection with the initiation or defense of any
litigation or other legal action, whether by or against the Company or any
director, officer, shareholder or other person affiliated with the Company, in
any jurisdiction. Regardless of the outcome thereof, the Company shall pay and
be solely responsible for any and all costs, charges and expenses, including,
without limitation, fees and expenses of attorneys and others, reasonably
incurred by the Indemnitee pursuant to this Section 7.
8. MERGER OR CONSOLIDATION. In the event that the Company shall be a constituent
corporation in a consolidation, merger or other reorganization, the Company, if
it shall not be the surviving, resulting or acquiring corporation therein, shall
require as a condition thereto that the surviving, resulting or acquiring
corporation agree to assume all of the obligations of the Company hereunder and
to indemnify the Indemnitee to the full extent provided herein. Regardless of
whether the Company is the resulting, surviving or acquiring corporation in any
such transaction, the Indemnitee shall also stand in the same position under
this Agreement with respect to the resulting, surviving or acquiring corporation
as he would have with respect to the Company if its separate existence had
continued.
9. NONEXCLUSIVITY AND SEVERABILITY. (a) The rights to indemnification provided
by this Agreement shall not be exclusive of any other rights of indemnification
to which the Indemnitee may be entitled under the Articles, the Regulations, the
ORC or any other statute, any insurance policy, agreement or vote of
shareholders or directors or otherwise, as to any actions or failures to act by
the Indemnitee, and shall continue after he has ceased to be a director,
officer, employee or agent of the Company or other entity for which his service
gives rise to a right hereunder, and shall inure to the benefit of his heirs,
executors and administrators.
(b) If any provision of this Agreement or the application of any provision
hereof to any person or circumstances is held invalid, unenforceable or
otherwise illegal, the remainder of this Agreement and the application of such
provision to other persons or circumstances shall not be affected, and the
provision so held to be invalid, unenforceable or otherwise illegal shall be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid and legal.
10. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio, without giving effect to the
principles of conflict of laws thereof.
11. MODIFICATION. This Agreement and rights and duties of the Indemnitee and the
Company hereunder may be modified only by an instrument in writing signed by
both parties hereto.

 

29



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, THE PARTIES HEREUNTO HAVE DULY EXECUTED THIS AGREEMENT AS OF
THE DATE FIRST ABOVE WRITTEN.

                  THE GORMAN-RUPP COMPANY    
 
           
 
  BY    
 
JEFFREY S. GORMAN, PRESIDENT AND    
 
      CHIEF EXECUTIVE OFFICER    
 
           
 
     
 
(“INDEMNITEE”)    

 

30



--------------------------------------------------------------------------------



 



Exhibit (1)
INDEMNIFICATION STATEMENT

             
STATE OF                                                                    
  )        
 
  )   SS:    
COUNTY OF                                                                
  )        

I,                                            , being first duly sworn, do
depose and say as follows:
1. This Indemnification Statement is submitted pursuant to the Indemnification
Agreement, dated                                         ,                   
                         , between The Gorman-Rupp Company, an Ohio corporation
(the “Company”), and the undersigned.
2. I am requesting indemnification against costs, charges, expenses (which may
include fees and expenses of attorneys and/or others), judgments, fines and
amounts paid in settlement (collectively, “Liabilities”), which have been
actually and reasonably incurred by me in connection with a claim referred to in
Section 3 of the aforesaid Indemnification Agreement.
3. With respect to all matters related to any such claim, I am entitled to be
indemnified as herein contemplated pursuant to the aforesaid Indemnification
Agreement.
4. Without limiting any other rights which I have or may have, I am requesting
indemnification against Liabilities which have or may arise out of      
                                                                                
                                                                               
       
                                                                      
                                                                               
                                                               
                                                                      
                                                                               
                                                               .

         
 
   
 
(Signature of Indemnitee)    

Subscribed and sworn to before me, a Notary Public in and for said County and
State, this                       day of                           
               , 20                      .

         
 
   
 
   

{Seal}
My commission expires the                       day of                          
                , 20     .

 

31



--------------------------------------------------------------------------------



 



Exhibit (2)
UNDERTAKING

             
STATE OF                                                                    
  )        
 
  )   SS:    
COUNTY OF                                                                
  )        

I,                                            , being first duly sworn, do
depose and say as follows:
1. This Undertaking is submitted pursuant to the Indemnification Agreement,
dated                                           ,                       ,
between The Gorman-Rupp Company, an Ohio corporation (the “Company”), and the
undersigned.
2. I am requesting payment of costs, charges and expenses which I have
reasonably incurred or will reasonably incur in defending an action, suit or
proceeding, referred to in Section 2(a) or 2(b) or any claim referred to in
Section 3, or pursuant to Section 7, of the aforesaid Indemnification Agreement.
3. The costs, charges and expenses for which payment is requested are, in
general, all expenses related to                             
                                                                      
                                                                               
                                                               
                                                                      
                                                                               
                                                               .
4. Part A
I hereby undertake to (a) repay all amounts paid pursuant hereto if it is proved
by clear and convincing evidence in a court of competent jurisdiction that my
action or failure to act which is the subject of the matter described herein
involved an act or omission undertaken with deliberate intent to cause injury to
the Company or undertaken with reckless disregard for the best interests of the
Company and (b) reasonably cooperate with the Company concerning the action,
suit, proceeding or claim.

         
 
   
 
(Signature of Indemnitee)    

4. Part B
I hereby undertake to repay all amounts paid pursuant hereto if it ultimately is
determined that I am not entitled to be indemnified by the Company under the
aforesaid Indemnification Agreement or otherwise.

         
 
   
 
(Signature of Indemnitee)    

Subscribed and sworn to before me, a Notary Public in and for said County and
State, this                       day of                                        
   , 20     .
{Seal}
My commission expires the       day of                             
             , 20     .

 

32